Citation Nr: 1632838	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  16-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1990 and from January to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska and Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2014, the RO denied service connection for disabilities manifested by fatigue and shortness of breath.  A February 2014 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating for it.  In a March 2014 rating decision, the RO denied service connection for sleep apnea.  By rating action dated December 2015, the RO granted service connection for osteoarthritis of the right knee, and assigned a 10 percent rating for it.  The Veteran has disagreed with the denials of service connection and the ratings assigned for his right knee disability and bilateral hearing loss.  The Veteran testified at a videoconference hearing before the undersigned in June 2016.  A transcript is in the record.  A June 2016 rating decision denied service connection for Meniere's disease.

The issue of an increased rating for tinnitus was raised at the June 2016 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19 and 20 (2015)).

The issues of service connection for Meniere's disease, a disability manifested by fatigue, and an increased rating for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by shortness of breath; neither was any such disability incurred in or aggravated by active service. 

2.  The Veteran's sleep apnea was incurred during active service. 

3.  The Veteran's right knee arthritis is manifested by extension no worse than five degrees, and flexion to at least 90 degrees, with pain.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by shortness of breath is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.317 (2015).

2.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A rating in excess of 10 percent for osteoarthritis of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by February 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the record shows that most of the Veteran's service treatment records are not available.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of these claims is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

By letter dated November 2013, the RO informed the Veteran that his service treatment records could not be located, and he was provided the opportunity to submit any service treatment records he had and that he could furnish documents that substituted for service treatment records.  

Some of the Veteran's service treatment records and VA and private medical records have been secured.  He was afforded VA examinations to determine the existence and cause of a disability manifested by shortness of breath and sleep apnea, and the severity of his right knee disability.  VA's duty to assist is met.




Factual Background, Legal criteria and Analysis 

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

A VA Persian Gulf examination was conducted in December 2013.  The examiner noted that when discussing fatigue, the Veteran used several terms to address the same thing, including sleepiness, exhaustion and fatigue.  The Veteran indicated the symptoms had been present for about 10 years.  On examination of the lungs, breath sounds were normal.  There were no wheezes, rales or rhonchi.  The examiner reported that there was no undiagnosed illness, no diagnosable but medically unexplained chronic multisymptom illness of unknown cause, no diagnosable chronic multisymptom illness with a partially explained cause, and no disease with a clear and specific cause and diagnosis.  He also stated that the Veteran's reports of sleepiness, shortness of breath and fatigue had all been new within the last 10 years, and that even if there was an undiagnosed illness or a pathological medical condition that had not been completely diagnosed, it was still less likely as not that the Veteran's current medical complaints of shortness of breath or sleepiness were related to Gulf War Illness.  The examiner explained that there was no ongoing documentation within the first 15 years after the initial Gulf War of any sleepiness, shortness of breath or fatigue.

On December 2013 VA respiratory examination, the Veteran denied chest pain and reported shortness of breath.  It was noted he was evaluated in March 2013 for a pulmonary nodule in the left lung field found on CT.  He stated that his wife had told him that he snores severely and that and sometimes she has noticed him gasping for breath during sleep.  The examiner indicated that the Veteran did not have and had never been diagnosed with a respiratory condition.  Paraseptal emphysematous changes were seen in the lungs on chest CT in March 2013.  It was also reported the Veteran was a long-term smoker.  Pulmonary function tests were normal.  

At a February 2014 VA right knee examination, the Veteran reported  right knee pain that he rated at a 7 or 8 out of 10 in severity.  Rest and medication alleviated the pain.  It was noted he was not receiving any treatment for the right knee.  He denied flare-ups.  An examination revealed that range of motion of the right knee was from 0 to 140 degrees, without objective evidence of pain.  He was able to perform repetitive use testing with flexion reduced to 110 degrees.  His functional loss consisted of less movement than normal, weakened movement, excess fatigability and pain on movement.  There was no tenderness or pain to palpation.  Muscle strength testing was 5/5.  Stability tests were normal.  There was no evidence of recurrent subluxation or dislocation.  The residuals of a meniscectomy included pain and moderate limitation of motion.  Regarding the functional impact of his right knee condition on his ability to work, the Veteran stated that his right knee pain significantly limited his daily and sports activity.  The examiner stated that the Veteran experienced right knee pain and mild functional limitations.  He noted that the current medical examination was sufficient to confirm that the Veteran's right knee pain, weakness and fatigability could significantly limit his functional ability during a flare up.

Also in February 2014, a VA physician reviewed the Veteran's records.  He noted that sleep apnea had recently been diagnosed and that, based on a review of recent healthcare entries, the Veteran did not appear to have major risk factors for developing this condition.  Regardless, he had recently been diagnosed with severe obstructive sleep apnea.  The examiner said he was unaware of Gulf War issues specifically causing obstructive sleep apnea and opined that, because there are known risk factors for developing sleep apnea, it is a diagnosable illness with known causes and, therefore, not an undiagnosable illness.  The examiner also opined that it was not likely that the Veteran's obstructive sleep apnea was caused by service (noting that the Veteran's sleep study result finding did not change that opinion or its rationale), because sleep apnea is a diagnosable illness with known causes, he was unaware of any specific Gulf War toxin issues that would specifically cause obstructive sleep apnea, and there is no other current medical information to support a relationship between obstructive sleep apnea and military service in Southwest Asia.

In April 2014, the Veteran's spouse stated she had known him since 1989, and that he never had a problem with shortness of breath, snoring or just sleeping through the night.  When he returned from service in 1991, she noticed that he would stop breathing for a minute or so while sleeping, and that she would have to wake him up.  She indicated he would gasp for air and that he would run out of breath doing simple things, such as bringing groceries in from the car.  

VA outpatient treatment records show that it was noted on a review of systems in February 2013 that the Veteran indicated he had had shortness of breath for more than six years with walking and stair climbing, and that he tired easily.  An examination disclosed the lungs were clear to auscultation.  He had good breath sounds.  There were no rales, rhonchi, wheezes, rubs or other sounds.  There was no shortness of breath or respiratory distress.  The assessment was chronic shortness of breath and fatigue with exertion.  A January 2014 sleep study showed severe obstructive sleep apnea.  It was noted in October 2014 that he had a normal gait.  There was normal alignment of the right knee.  Range of motion was from 0 to 120 degrees.  There was tenderness over the lateral patellar facet, but no excessive motion.  The ligaments were stable to varus and valgus.  He stated in December 2014 that he continued to have right knee pain.  He had a knee brace but did not wear it because it did not help.  An examination showed range of motion from 0 to 120 degrees.  Anterior and posterior drawer testing was negative.  There was no laxity to varus or valgus stress.  McMurray's test was negative.  The impression was right knee pain.  The Veteran was to receive an injection. 

On November 2015 VA Persian Gulf examination, the Veteran reported a history of sleep apnea.  It was noted there were no diagnosed illnesses for which no cause was established.  An examination of the lungs showed breath sounds were normal and equal bilaterally.  No wheezes, rales or rhonchi were noted.  Chest wall expansion was normal.  The examiner commented that, based on 38 C.F.R. § 3.317, the conditions documented in the above examinations were not undiagnosed illness with objective findings or diagnosable but medically unexplained chronic multisystem illness of unknown cause (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).

A VA examination of the knee was conducted in November 2015.  The Veteran reported his right knee pain was worse with prolonged sitting or walking.  He stated he used a brace almost daily and a cane occasionally.  He denied flare-ups and did not report any functional loss.  An examination demonstrated range of motion was from 0 to 130 degrees.  There was pain, but it did not result in functional loss.  The Veteran was able to perform repetitive use testing with no additional functional loss of loss of motion.  There was no evidence of pain with weight bearing.  There was pain on palpation of the lateral knee, and evidence of crepitus.  The examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not observed under that condition.  Muscle strength testing was 5/5.  There was no muscle atrophy.  There was no history of recurrent subluxation or lateral instability.  Stability tests in the right knee were normal.  The functional impact of the Veteran's right knee disability on his employment was that he had limited tolerance to prolonged sitting with his knee flexed or operating machinery with his foot due to knee pain.  

On November 2015 VA respiratory examination, the Veteran reported the onset of shortness of breath about 15 to 20 years earlier.  He noted he had dyspnea on exertion, which gradually worsened over the years.  He had a long history of cigarette smoking, and was trying to cut down from one pack per day for 15 years to five or six cigarettes a day.  The examiner concluded there was no current objective evidence to support a diagnosis of respiratory condition.  He noted that a chest X-ray and pulmonary function test in August 2015 and June 2015, respectively, were normal.

A VA examination for sleep apnea was conducted in November 2015.  The Veteran stated that shortly after he returned from the Persian Gulf, he began to "get tired a lot" and "could not sleep."  He said he was told by his wife that he stopped breathing in his sleep.  He also reported he was told by his roommates on the ship during service that he often tossed and turned at night.  He also stated he sought treatment in service, but was reassured that he was probably nervous.  The diagnosis was obstructive sleep apnea.  The examiner noted the statement from the Veteran's wife (which was summarized above).  The examiner indicated that a review of the Veteran's VA treatment records shows that a sleep study in January 2014, demonstrated severe obstructive sleep apnea.  The examiner noted the February 2014 VA opinion to the effect that the Veteran's sleep apnea was not related to service.  

The November 2015 VA examiner ultimately concluded that it was less likely than not that the Veteran's sleep apnea was incurred in service.  He noted that, based on a literature review, the weight of medical evidence is against a relationship between Gulf War service and obstructive sleep apnea.  He indicated that obstructive sleep apnea is the most common sleep-related breathing disorder and that its prevalence in the general adult population is approximately 20 to 30 percent in males and 10 to 15 percent in females.  He added that well-defined risk factors for obstructive sleep apnea include older age, male gender, obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  He stated that potential risk factors include smoking, nasal congestion, and family history. He acknowledged that snoring and daytime sleepiness are common but nonspecific manifestations of obstructive sleep apnea.  He also stated that additional symptoms and signs include restless sleep, periods of silence terminated by loud snorts or snoring, nocturnal angina, poor concentration, and awakening with a sensation of choking, gasping, or smothering.

Private medical records show the Veteran was seen in November 2015 and reported right knee pain.  An examination revealed he had a non-antalgic gait.  No effusion was present.  There were no signs of instability and no pain with varus or valgus stress testing.  He had 2+ crepitus with gentle passive range of motion without pain.  In March 2016, he stated the right knee gave out regularly.  An examination showed he had a mild limp favoring the right side.  There was 2+ crepitus and 1+ effusion of the right knee.  The Veteran had a 5-degree lag on extension, and flexion was to 120 degrees.  There was some tenderness in the medial joint line.  Stability tests were negative.  Strength was 4/5.  There was no pain with testing of flexion and extension.  The impressions were right knee pain, recalcitrant to conservative care and possible chronic regional pain syndrome.  The next month, it was noted he had significant and reproducible right knee pain.  It was noted he had less movement than normal.  

The Veteran was seen at a VA outpatient treatment clinic in April 2015.  He reported he received no relief with physical therapy or injections.  On examination of the right knee, mild effusion was noted.  He had tenderness to palpation over the medial and lateral joint line.  The knee was stable on varus and valgus, and anterior and posterior stressing.  McMurray's and Lachman's tests were normal.  Strength was 5/5.  The assessment was continued right knee pain refractory to any interventions.  

In June 2015, the Veteran had slight valgus laxity.  Lachman's test was slightly positive.  There was a slight decrease in range of motion.  Tenderness was noted over the right patella.  The assessment was chronic right knee pain with complex regional pain syndrome.  The Veteran had not responded to traditional conservative care, including physical therapy, joint injections, bracing, ice and heat.  

In February 2016, range of motion of the right knee was 0 to 120 degrees, with tenderness over the lateral aspect of the knee.  There were no signs of instability.  No effusion was noted.  The diagnosis was right knee lateral leg pain.  It was noted the Veteran had chondromalacia which was most likely contributing to his knee pain.  

When seen in May 2016, the Veteran stated that his right knee gave out a few weeks earlier when he was on a prolonged walk.  It was noted in June 2016 that he had received an injection in February 2016 and had about four to six weeks of decreased pain (from 8 to 9 out of 10 down to 4 to 5 out of 10 in severity).  Range of motion was from 0 to 90 degrees, with pain.  Stability tests were negative.  There was positive crepitation.  The diagnosis was chronic right knee pain localized primarily to the lateral joint line.  

A VA medical provider wrote in June 2016 that the Veteran was cleared to resume employment, but he was to be allowed five minute breaks to complete his physical therapy exercises. 

	Service connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal link (nexus) between the claimed current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or cause, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood cause and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

	Service Connection for Shortness of breath 

During the June 2016 hearing before the undersigned, the Veteran testified that he first noticed shortness of breath after he returned from the Persian Gulf.  He stated he became short of breath while helping his father on the farm.  His spouse, who has known him prior to his service in the Persian Gulf, relates that he became short of breath after such service when performing simple tasks.  

When examined by the VA in December 2013, the Veteran's lungs were evaluated as normal.  The examiner noted that the Veteran's complaints of shortness of breath were first shown within the last 10 years and, therefore, it was less likely as not that this was related to service.  He observed there was no documentation of shortness of breath for 15 years after service.  The examiner ultimately opined that the Veteran did not have an undiagnosed illness or a medically unexplained chronic multisystem illness.

Similarly, following the December 2013 VA respiratory examination, the examiner reported that the Veteran did not have and, in fact, had never been diagnosed with a respiratory disorder.  

The Board notes that a pulmonary nodule and emphysematous changes were present on a March 2013 chest CT and that the Veteran reported in November 2015 that his shortness of breath had been present for 15 to 20 years.  However, the Board assigns more probative weight to December 2013 VA examiner's opinion and, especially, to the November 2015 VA examiner's opinion that the Veteran does not have a current respiratory disorder.  Although the Veteran is competent to report observable symptoms such as shortness of breath, the diagnosis of a qualifying respiratory disorder is a complex medical question that requires medical expertise, and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide such a diagnosis.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

By law, service connection may only be granted when a disease or injury has resulted in a current disability.  In the absence of evidence of a present disability for which service connection is sought, the Board is unable to grant a claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, because there is no competent evidence that the Veteran has a current respiratory disability and there is competent evidence that he does not have such a disability, the claim for service connection for a disability manifested by shortness of breath, to include as due to undiagnosed illness, must be denied.  


	Service Connection for Sleep apnea

The Veteran argues that he has obstructive sleep apnea due to his service in the Persian Gulf.  There is no dispute that the Veteran now has obstructive sleep apnea.  

However, because obstructive sleep apnea is a known clinical diagnosis, it does not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317 for undiagnosed illnesses in veterans who served in the Persian Gulf.  

Nevertheless, service connection for sleep apnea may still be granted if it is shown to be directly related to service.  See Shedden, 381 F.3d at 1166-67.  In this case, the Veteran provided competent and credible testimony that, while in service, he was awakened by his buddies and told to stop snoring.  His wife, who knew him before his Persian Gulf service, has also stated that after his discharge in April 1991, she noticed that he would stop breathing for a brief period and that she would have to wake him up.  These statements are both competent and credible evidence that the Veteran's sleep apnea had its onset during service.  The Board acknowledges that the medical opinions of record are against the claim and that the risk factors identified by the examiner in November 2015 do not apply to the Veteran.  Although he is a smoker, and that was noted to be a potential risk factor for obstructive sleep apnea, the examiner did not attribute the Veteran's sleep apnea to smoking.  Thus, the record shows the Veteran had symptoms of sleep apnea in service and that these have continued to the present.  Accordingly, resolving reasonable doubt in his favor, the Board concludes that service connection for sleep apnea is warranted.

	Increased Rating - Right Knee

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diganostic Code 5260 (limitation of flexion), a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diganostic Code 5261 (limitation of extension), a 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 (other impairment of the knee), a 30 percent rating is to be assigned for any other knee disability manifested by recurrent subluxation or instability when the disability is "severe"; a 20 percent rating when it is "moderate"; and a 10 percent rating when it is "slight."  38 C.F.R. § 4.71a. 

In this case, at all times during the course of his claim when the range of motion of the Veteran's right knee has been measured (including outpatient visits and VA examinations) the reported limitation of motion has not been to a compensable degree.  The greatest limitation of motion was shown in June 2016, when the range of motion was from 0 to 90 degrees.  In the absence of evidence of limitation of motion of the right knee to a compensable degree, the 10 percent rating adequately compensates the Veteran's complaints of pain.  

The Board notes that the VA treatment records from 2016 do not suggest any change in the severity of the Veteran's right knee disability.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral knee disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The February 2014 and November 2015 VA examination show that there was no additional functional loss following repetitive use testing.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is, therefore, contemplated by the disability rating currently assigned for osteoarthritis of the right knee.

In addition, the only indication in the record of instability of the right knee was in May 2015.  There is no evidence of recurrent subluxation and the knee was stable in May 2016, even after the Veteran had recently fallen (and there is no indication that the fall was the result of ongoing knee instability).  Thus, entitlement to a separate evaluation for such impairment is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion, and the Board finds these reports to be credible.  However, the Veteran's own reports do not indicate that he experiences any symptoms that satisfy the schedular criteria for a higher disability rating for right knee arthritis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for osteoarthritis of the right knee.




	Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (establishing that an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture that application of the regular schedular standards is impractical).  However, the Board finds that all symptoms and impairment associated with osteoarthritis of the right knee are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008) (explaining that the first step of the inquiry to determine whether referral for an extraschedular rating is warranted is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate).

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

In this case, it is neither shown nor alleged that the Veteran's right knee arthritis, either alone or in combination with his other service-connected disabilities, precludes him from being gainfully employed.  It was noted following the February 2014 VA examination that the Veteran did not mention any work restrictions caused by his right knee disability.  In April 2015, he stated he was able to work and use his machinery without significant difficulties.  It was noted he was working full-time in March 2016.  These findings do not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected right knee disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  


ORDER

Service connection for a disability manifested by shortness of breath is denied.

Service connection for sleep apnea is granted.

A disability rating in excess of 10 percent for osteoarthritis of the right knee is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim, so that every possible consideration is afforded.

As to a disability manifested by fatigue, the Veteran asserts that service connection is warranted for such a disability.  He testified at the June 2016 hearing that he experienced fatigue during service.  He has also stated that he sought treatment in service because he was tired all the time.  On VA Persian Gulf examination in December 2013, the Veteran was diagnosed with fatigue, but the examiner concluded he did not have an undiagnosed illness or an unexplained chronic multisystem illness.  It was also noted that there was no documentation of fatigue for 15 years following service.  The November 2015 VA Persian Gulf examination shows a history of chronic fatigue syndrome.  On VA examination that month for chronic fatigue syndrome, the examiner found the Veteran did not have chronic fatigue syndrome.   The examiner, however, did not address whether the Veteran has symptoms of fatigue that are related to service.  

As to hearing loss, the Veteran claims that his hearing loss has increased in severity.  The record shows that, following audiometric testing by the VA in June 2016, it was noted that his discrimination scores were noticeably poorer than when he was examined by the VA in November 2015.  When a veteran reports that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As to service connection for Meniere's disease, as noted above, the RO denied this claim in June 2016.  The Veteran submitted a notice of disagreement with this decision in July 2016, but a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's records to be sent to the examiner who conducted the November 2015 VA examination for chronic fatigue syndrome for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the opinion provider should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has a disability manifested by fatigue AND whether any such disability is related to his military service.  The examiner must address the Veteran's statement that he sought treatment during service due to his being tired all the time.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

2.  The AOJ should arrange for an audiometric examination of the Veteran to assess the severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to the hearing loss.

3.  The AOJ should issue an appropriate statement of the case addressing the issue of service connection for Meniere's disease.  The appellant and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued

4.  The AOJ should then review the record and readjudicate the claims for service connection for a disability manifested by fatigue and an increased rating for bilateral hearing loss.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


